PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed a belated appeal from the July 12, 2004, order denying motion to correct illegal sentence in Leon County Circuit Court case numbers R-1992-2412 and R-1993-2290. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the *275notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
PETITION GRANTED.
WOLF, C.J., VAN NORTWICK and THOMAS, JJ., concur.